The named defendant’s petition for certification for appeal from the Appellate Court, 80 Conn. App. 410 (AC 23915), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that, in a legal malpractice action tried to the court, the plaintiff need not present expert testimony regarding the defendant’s breach of the standard of care because the court is aware of the standard of care and of what constitutes a breach of that standard?”
*904Decided March 1, 2004
The Supreme Court docket number is SC 17143.
Otto P. Witt, pro se, in support of the petition.
Joseph X. Du Mond, Jr., in opposition.